DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
Applicant’s amendment has been considered and entered for the record. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,382,510 (hereafter ‘510. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘510 discloses an apparatus for electroporation of biological cells, comprising a sample container for holding a sample of biological cells for electroporation, the sample container comprising: an insulator chamber that forms the body of the container to hold the cells, the insulator chamber .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-35 and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2005/0170510 A1 – hereafter ‘510) in view of Samsoondar et al. (6,582,964 A – hereafter ‘964).
 ‘510 discloses a system for electroporation (Abstract) that includes the following limitations for claim 26: 
“An apparatus for electroporation of biological cells “: ‘510 discloses a device for electroporation ([0009]; [0010]). 
“a sample container having an insulator chamber for holding cells, 
“a first electrode and a second electrode providing electrical connection for electroporation; “: ‘510 discloses a first and second electrode (electrodes 3 and 15; Fig. 1a; [0033]; [0034]) that provide an electrical connection.  
“a first conductive medium layer containing an aqueous solution having solute ions; “: ‘510 discloses a first conductive medium layer (membrane 13) that has pores that can contain the buffer solution ([0033]; [0034]) and a layer of collagen ([0039]).  
“a surface formed on the first conductive medium layer, “: ‘510 discloses a surface is formed on the membrane by a tissue coating of collagen ([0039]).  
“wherein: the surface is configured to support at least one cell monolayer which is separated from the first electrode and the second electrode, and the first conductive medium layer directly conduct an electric pulse through the solute ions to the at least one cell monolayer through substantially the entire surface.”: This layer allows the formation of a cell monolayer ([0033]; [0034]; [0039]; Fig. 1a-12) so that an electric pulse can be directed toward the cells.  
For claim 26, the top electrode (electrode 3, i.e. the first electrode) is on the top unit (unit 1) and is therefore moveable, serves as a sealing layer and confines the sample between the two electrodes ([0033]; [0034]; Fig. 1a). This top unit is fully capable of being configured to removably cover the chamber.  
‘510 differs from the instant claim 26 regarding a groove on the inside of the cup. 
‘964 discloses a cartridge for determining a patient’s compliance with their insulin dosing regime (Abstract) that for claim 26 includes a sample having a well (well 10; Fig. 2; col. 5 lines 58-66) where the sample tab includes an overflow groove (groove 2) extending outwardly 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ step of using the overflow ring of ‘964 within ‘510 in order to collect extra fluid from the cup.  The suggestion for doing so at the time would have been in order to allow the excess fluid/blood to flow out of the well (col. 5 lines 60-64).
For claim 27, ‘510 discloses using glass beads ([0040]) in the cup during centrifuge where these glass beads are being interpreted as the artificial insulator of the instant application.  
For claim 28, the collagen of ‘510 is being interpreted as the porous matrix.  Regarding the limitation about casting the matrix, Applicant is reminded that process steps in an apparatus are not accorded patentable weight.  “The patentability of a product does not depend on its method of production”.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Furthermore, the processing steps do not structurally define the instant application over the prior art since the claimed processing steps do not impart a distinctive structural characteristic to the final product.
For claim 29, ‘510 discloses that the porous matrix is collagen ([0039]). 
For claim 30, ‘510 discloses using a centrifuge ([0040]) to form the monolayer. 
For claim 31, ‘510 discloses a waveform generator (generator 29; Fig. 1b; [0040]) that is being interpreted as the pulse generator which is fully capable of sending a pulse to a centrifuge. 
For claim 32, ‘510 does not explicitly disclose that the pulse generator and centrifuge are integrated.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention in order to minimize the space taken up by the electroporation device and to minimize downtime involved in transferring the sample cup from the centrifuge to the pulse generator.  See MPEP 2144.04 V B.  
For claim 33, rechargeable batteries are well-known and conventional with the art to use as a power source. 

 ‘510 discloses a system for electroporation (Abstract) that includes the following limitations for claim 34: 
“A process for electroporation of biological cells”: ‘510 discloses a process for electroporation ([0009]; [0010]). 
 “providing a sample container for electroporation, the sample container having an insulator chamber for containing a cell sample, a first electrode and a second electrode providing electrical connection for electroporation, and a first conductive medium layer for forming a surface which is separated from the first electrode and the second electrode,”: ‘510 discloses providing a sample container (Fig. 1a) that includes a middle cup (cup 9, i.e. the insulator chamber) that holds cells ([0033]).  ‘510 further provides a first and second electrode (electrodes 3 and 15; Fig. 1a; [0033]; [0034]) that provide an 
“arranging cells to form at least one cell monolayer on the surface of the first conductive medium layer, the at least one cell monolayer being separated from the first electrode and the second electrode, “: ‘510 discloses arranging the cells to form a monolayer on top of the collagen coated membrane where the formed cell layer is separated from the electrodes ([0040]; Fig. 1a). 
“treating the cells in the at least one cell monolayer with a predetermined electrical pulse, the predetermined electrical pulse being generated by a pulse generator.”: ‘510 discloses applying an electric pulse to the cells ([0036]).  
For claim 34, ‘510 includes the step where the top electrode (electrode 3, i.e. the first electrode) is on the top unit (unit 1) and is therefore moveable, serves as a sealing layer and confines the sample between the two electrodes ([0033]; [0034]; Fig. 1a).  It should be noted that the closing mechanism of ‘510 are the flanges the top unit (unit 1; Fig. 1A). 
‘510 differs from the instant claim 34 regarding a groove on the inside of the cup. 
‘964 discloses a cartridge for determining a patient’s compliance with their insulin dosing regime (Abstract) that for claim 34 includes the step of having a sample having a well (well 10; Fig. 2; col. 5 lines 58-66) where the sample tab includes an overflow groove (groove 2) extending outwardly from the well.  The well includes an overflow ring (ring 30) surrounding the well (Fig. 2) where the well is the equivalent to the insulator chamber and the ring is being interpreted as the excess-receiving groove.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ step of using the overflow ring of ‘964 within ‘510 in order to collect extra fluid from the cup.  The suggestion for doing so at the time would have been in order to allow the excess fluid/blood to flow out of the well (col. 5 lines 60-64).
For claim 35, ‘510 discloses arranging the cells by centrifugation ([0040]).  
For claim 37, ‘510 discloses sealing the cells with a tight closure ([0033]-[0036]; [0040]).  
For claim 38, the step of arranging the cells would include using “natural gravity” to help form the monolayer as this would be part of loading the cup and letting the cells settle before applying a pressure differential to the cells.  

‘510 discloses a system for electroporation (Abstract) that includes the following limitations for claim 39: 
“A process for electroporation of biological cells”: ‘510 discloses a process for electroporation ([0009]; [0010]). 
 “providing a sample container for electroporation, the sample container having an insulator chamber for containing a cell sample, a first electrode and a second electrode providing electrical connection for electroporation, and a first conductive medium layer for forming a surface which is separated from the first electrode and the second electrode,”: ‘510 discloses providing a sample container (Fig. 1a) that includes a middle cup (cup 9, i.e. the insulator chamber) that holds cells ([0033]).  ‘510 further provides a first and second electrode (electrodes 3 and 15; Fig. 1a; [0033]; [0034]) that provide an 
“loading a sample containing biological cells to the sample container, the sample forming a convex surface after loading into the sample container, “: ‘510 discloses loading and arranging the cells to form a monolayer on top of the collagen coated membrane where the formed cell layer is separated from the electrodes ([0040]; Fig. 1a).  It should be noted that the shape formed by the cells are a result of the step of loading the cells and does not further limit the overall process.  
“forming a tight seal of the sample by the insulator chamber, the first electrode and the second electrode, an extra volume of the sample under the convex surface being pushed out by the sealing action”:  ‘510 discloses sealing the container ([0033]-[0036]) and any excess liquid would be pushed out by the sealing of the top of the container.  
“treating the cells in the at least one cell monolayer with a predetermined electrical pulse, the predetermined electrical pulse being generated by a pulse generator.”: ‘510 discloses applying an electric pulse to the cells ([0036]).  
For claim 39 ‘510 includes the step where the top electrode (electrode 3, i.e. the first electrode) is on the top unit (unit 1) and is therefore moveable, serves as a sealing layer and confines the sample between the two electrodes ([0033]; [0034]; Fig. 1a). It should be noted that the closing mechanism of ‘510 are the flanges the top unit (unit 1; Fig. 1A).
‘510 differs from the instant claim 39 regarding a groove on the inside of the cup. 
For claim 39, ‘510 discloses providing a sample container (Fig. 1a) that includes a middle cup (cup 9, i.e. the insulator chamber) that holds cells ([0033]).  ‘510 further provides a first and 
‘510 differs from the instant claim 40 regarding a groove on the inside of the cup. 
‘964 discloses a cartridge for determining a patient’s compliance with their insulin dosing regime (Abstract) that for claim 40 includes the step where a sample having a well (well 10; Fig. 2; col. 5 lines 58-66) where the sample tab includes an overflow groove (groove 2) extending outwardly from the well.  The well includes an overflow ring (ring 30) surrounding the well (Fig. 2) where the well is the equivalent to the insulator chamber and the ring is being interpreted as the excess-receiving groove.  This cap would fit the groove.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ step of using the overflow ring of ‘964 within ‘510 in order to collect extra fluid from the cup.  The suggestion for doing so at the time would have been in order to allow the excess fluid/blood to flow out of the well (col. 5 lines 60-64).
 

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2005/0170510 A1 – hereafter ‘510) in view of Samsoondar et al. (6,582,964 A – hereafter ‘964) as applied above and in further view of Kim et al. (Electroporation of Extraneous Proteins into CHO Cells: Increased Efficacy by Utilizing Centrifugal Force and Microsecond Electrical Pulses, Experimental Cell Research, 197(2): 207-12 (1991) (Kim) (Abstract).  
For claim 36, modified ‘510 discloses the step of centrifuging the cup, but does not explicitly disclose sending a pulse to the chamber while the cup is within the centrifuge.  
Kim discloses a process of performing electroporation on a sample (Abstract) that for claim 36 includes applying an electric pulse while subjecting the cells to centrifugation (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the step of sending an electric pulse to the chamber while within the centrifuge in order to obtain the predictable result of studying the cells while a pressure differential is being applied to the cells.  

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2005/0170510 A1 – hereafter ‘510) in view of Samsoondar et al. (6,582,964 A – hereafter ‘964) as applied above and in further view of Papp et al. (US 5,422,272 A – hereafter ‘272).  
The following is assuming, arguendo, that modified ‘510 does not disclose a power source for the pulse generator.  
‘272 discloses a device for electroporation (Abstract) that includes a rechargeable battery (Fig. 1; col. 6 lines 5-6; battery 28) that powers a circuit board. 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the rechargeable batteries of ‘272 within modified ‘510 in order to power the pulse generator.  The .  


Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2005/0170510 A1 – hereafter ‘510) in view of Samsoondar et al. (6,582,964 A – hereafter ‘964) as applied above and in further view of Vozza-Brown (US 2005/0282265 A1 – hereafter ‘265).  
Modified ‘510 differs from claims 41 and 42 regarding the use of a snap-on or screw-on mechanism for the top electrode cover. 
‘265 discloses a device with two electrodes used for electroporation (Abstract) that for claims 41 and 42 includes using a cover with threads (i.e. a screw mechanism) as the closing mechanism ([0093]) for the sealing cover.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the step of using a threaded cover as taught by ‘265 within modified ‘510 in order to seal the chamber.  The suggestion for doing so at the time would have been in order to allows for the cover to be placed more easily on and/or removed more easily from the device ([0093]).  
Response to Arguments
Applicant's arguments filed 05/10/2020 have been fully considered but they are not persuasive. Applicant’s arguments on page 10 are not found persuasive as the flange of the .
The Obvious-Type Double Patenting rejection will stand until the timely filing of a terminal disclaimer.  
Therefore, the claims stand rejected. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799